Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2448
                      Lower Tribunal No. F18-20461
                          ________________


                    Fernando Gonzalez-Marham,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Tanya
Brinkley, Judge.

      The Law Offices of Daniel Martinez, and Daniel Martinez (Palm Bay),
for appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.

     PER CURIAM.
     Appellant, Fernando Gonzalez-Marham, challenges a post-decretal

order denying his emergency petition for furlough and home confinement.

The motion, filed approximately fifteen months after appellant was sentenced

to five years in prison for trafficking in cocaine, cites concerns over COVID-

19. As an order denying a motion to correct, reduce, or modify a sentence

is not appealable, we dismiss the appeal. Adams v. State, 487 So. 2d 1209,

1209 (Fla. 4th DCA 1986); Baker v. State, 746 So. 2d 469, 469 (Fla. 2d DCA

1997); Hernandez v. State, 62 So. 3d 1158, 1158 (Fla. 3d DCA 2011); see

Fla. R. App. P. 9.140(b)(1).

     Dismissed.




                                      2